Citation Nr: 1236932	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-17 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had verified active duty service from May 1989 to March 1990, from October 1992 to January 1998, from September 1998 to December 1998, from January 1999 to October 1999, and from April 2000 to July 2002.  She had service with the U.S. Army, the Army National Guard and Army Reserve, and the Air Force and Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied service connection for a psychiatric disorder (listed as a bipolar disorder).  The appeal was later transferred to the Houston, Texas RO.

A May 2008 RO decision also denied service connection for a psychiatric disorder (listed, at that time, as depression).  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  The hearing transcript is associated with the claims folder.

In May 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

A review of the Virtual VA electronic records storage system does not reveal any additional records pertinent to the appeal.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required. 






REMAND

The Board must remand this case for compliance with its prior remand orders and to ensure that VA has satisfied its duty to assist the Veteran in obtaining service treatment records (STRs).  

The Veteran has reported receiving treatment at a mental health clinic at Fort Wainwright in Alaska in 1997, and at a mental health clinic between 2000 and 2002 while stationed at Fort Lee in Georgia.  Notably, this report conflicts with her denials of psychiatric symptoms or mental health treatment on reports of medical history in May 1998 and March 2000.

In April 2012, the National Personnel Records Center (NPRC) reported to the RO that they had no additional STRs for the Veteran.  However, RO communications in August 2012 reflect that a request for STRs with the Records Management Center (RMC) had not been acted upon.  There was no further clarification regarding any potential records in the custody of the RMC.  This claim must be remanded as VA must make continuing efforts to obtain records in the possession of a federal agency until such records are obtained or if VA concludes that such records do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran's VA clinical records also reflect potential sources of relevant evidence regarding private treatment in 2003.  In particular, there are references to her treatment at the "Beta Clinic" at Highland Drive" and the Western Psychiatric Institute and Clinic (WPIC) in Pittsburgh, Pennsylvania in 2003.  The RO should assist the Veteran in obtaining these records as there is potential application of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 due to psychosis being manifest to a compensable degree within the first postservice year.

Finally, the Veteran failed to report for a scheduled VA examination in August 2011.  The record reflects that the scheduling entity had the Veteran's correct address, as confirmed by the Veteran in April 2012.  She has not provided good cause for her failure to report, and failed in her duty to assist in the development of the claim.  38 C.F.R. § 3.655(a).

The Board still finds that medical opinion is necessary to decide this case, which can be equally accomplished by an examiner review of the claims folder without actual examination of the Veteran.  As such, upon completion of all development, the claims folder should be forwarded to a psychiatrist for opinion as to the probable etiology of the Veteran's psychiatric disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate entities a direct search for the following records:

      a) mental health clinic treatment records at Fort Wainwright in Alaska in 1997; and

      b) mental health clinic records between 2000 and 2002 at Fort Lee in Georgia.

If such records cannot be obtained, ensure that a negative reply for these specific records is obtained.

2.  Associate with the claims folder all relevant VA clinical records since May 11, 2010.

3.  Assist the Veteran in obtaining the following treatment records:

	a) clarify and obtain records of her treatment at the "Beta Clinic" at Highland Drive" in 2003; and

	b) all treatment records with the Western Psychiatric Institute and Clinic (WPIC) in Pittsburgh, Pennsylvania since 2003.

The Veteran is hereby advised that her cooperation in assisting the RO obtain her treatment records within the first postservice year may be critical to her appeal.

4.  Upon completion of the above, forward the Veteran's claims folder to a psychiatrist for opinion as to the probable etiology of the Veteran's psychiatric disorder(s).  Following review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) identify all psychiatric disorders currently present;

      b) provide opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder first manifested during the time period from October 1992 to January 1998 OR results from an event during this period of active service.  In so doing, the examiner should specifically consider the following:
      
* the existence of any mental health treatment records from Fort Wainwright in Alaska in 1997 if obtained by the RO as a result of this remand;
* the Veteran's report to VA clinicians of experiencing her first manic episode of bipolar disorder at the age of 23 (approximately 1993) (see VA clinical record dated February 19, 2008);
* the Veteran's specific denial of a history of psychiatric symptoms and mental health treatment on military examinations in May 1998 and March 2000; and 
* the normal clinical evaluations of the Veteran's psychiatric status in June 1990, January 1997, May 1998 and March 2000.

c) if the examiner determines that a psychiatric disorder is not related to the period of active service from October 1992 to January 1998, the examiner should provide opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder first manifested during the time period from April 2000 to July 2002 OR results from an event during this period of active service.  In so doing, the examiner should specifically consider the following:

* the Veteran's specific denial of a history of psychiatric symptoms and mental health treatment on military examination in March 2000; 
* the normal clinical evaluation of the Veteran's psychiatric status in March 2000;
* the Veteran's February 2001 report of having hot flashes and alternating between being tired and energetic;
* the Veteran's May 2001 report of a multitude of symptoms, to include feeling fidgety, tired/dragging, shortness of breath, palpitations, restlessness, rare insomnia, and mood swings with anger/irritability and lability (crying) assessed, in part, to mood swings/lability//anger secondary to hormone imbalance versus thyroid abnormality versus premenstrual syndrome (PMS) treated with Celexa;
* an abnormal thyroid-stimulating hormone reading in May 2001 interpreted as appearing hyperthyroid, and a July 2001 comment that the Veteran had signs and symptoms of hyperthyroidism; 
* a July 2001 clinical record noting that the Veteran's mood swings were greatly controlled by Celexa;
* a negative VA major depression screening examination in October 2002;
* a February 12, 2003 VA Women's Health Note reflecting the Veteran's report of depression, anxiety and an up and down type of feeling with snapping episodes diagnosed as depressive disorder;
* a May 2003 VA mental health note diagnosing dysthymic disorder;
* an October 2004 VA clinical record wherein the Veteran reported the onset of psychiatric symptoms in 2000 following multiple stressors while in the military;
* a February 19, 2008 VA psychiatric consultation wherein the Veteran reported rapid mood swings with irritability outbursts starting in 2001; and
* and any private medical records in 2003 obtained as a result of this remand. 

      d) if the examiner determines that a psychiatric disorder is not related to the period of active service from April 2000 to July 2002, the examiner should provide opinion as to whether it is at least as likely as not that a psychotic disorder became manifest to a compensable degree during the time period from July 2002 to July 2003.  

If the examiner is not able to provide an opinion, he or she should explain why.

5.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


